Appeal from a judgment of the County Court of Albany County (Herrick, J.), rendered October 3, 2006, convicting defendant upon his plea of guilty of the crime of assault in the first degree.
In satisfaction of a four-count indictment, defendant pleaded guilty to one count of assault in the first degree with the understanding that he would receive a determinate sentence in the range of 12 to 18 years, together with five years of postrelease supervision, and waived his right to appeal. He thereafter was sentenced to 17 years in prison and five years of postrelease supervision. Defendant now appeals, contending that the sentence imposed was harsh and excessive and should be reduced in the interest of justice.
We affirm. Defendant does not dispute having executed a knowing, intelligent and voluntary waiver of his right to appeal (see People v Gomez, 50 AD3d 1391 [2008]; People v Hogabone, 49 AD3d 1027, 1028 [2008]; People v Hopkins, 46 AD3d 1107, 1108 [2007]). Accordingly, he is precluded from challenging the *1117sentence imposed as harsh and excessive (see People v Nickell, 49 AD3d 1024 [2008]; People v Hopkins, 46 AD3d at 1108).
Cardona, P.J., Mercure, Rose, Lahtinen and Stein, JJ., concur. Ordered that the judgment is affirmed.